Case: 17-50716      Document: 00514684433         Page: 1    Date Filed: 10/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-50716                             FILED
                                 Conference Calendar                  October 16, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OMAR VILLALPANDO-GONZALEZ, also known as Omar Jonathan
Villapando, also known as Omar Jonathon Villapando Gonzalez, also known
as Omar Gonzalez-Villapando, also known as Omar Villalpando, also known
as Omar Jonathan Villalpando-Gonzalez, also known as Omar Gonzalez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:16-CR-360-1


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Omar Villalpando-Gonzalez has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Villalpando-Gonzalez has filed a response.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50716    Document: 00514684433     Page: 2   Date Filed: 10/16/2018


                                 No. 17-50716

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Villalpando-Gonzalez’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    To the extent Villalpando-Gonzalez asserts a claim of
ineffective assistance of counsel, the record is not sufficiently developed to
allow us to make a fair evaluation of the claim; we therefore decline to consider
it without prejudice to collateral review. See United States v. Isgar, 739 F.3d
829, 841 (5th Cir. 2014).
      The motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                       2